DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/14/2022, with respect to claim objections have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-9 has been withdrawn. 
Applicant’s arguments with respect to claim 1, as amended, on Pages 6-8, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Shue (US20160378121A1) teaches “the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the aircraft in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert when the distance is optimal to make the final landing flare” in Paragraph 0036 wherein the control system 130, e.g., the FCC 152, can obtain information from the devices 154, the sensors 156, the other devices 158, the LIDAR scanning system 164, and control commands or up-to-date information or both from the ground control station 170. The control system 130 can integrate the information together and process the information for autorotation landing. In some examples, the control system 130 includes CLAWS system configured to make aircraft maneuvers, determine an optimal flight path (corresponds to an optimal distance for making the final landing flare, as further discussed in Paragraph 0059), perform emergency control and image recognition, and make decisions based on the integrated information and control logic algorithms. The control system 130 can then transmit commands or control signals (corresponds to an alert) to an actuator control system 166 to execute aircraft maneuver such as autorotation landing.  Shue also teaches in Paragraph 0059 wherein referring back to FIG. 3A, the control system can determine the following elements in H1 time period (glideslope capture period): time to autorotation flare control point, an available landing area, available landing spots within the landing area, an optimal landing spot, e.g., with highest survivability, and an optimal flight path to a selected landing spot. The control system can also determine the following elements in H2 time period (flare control period): static obstacles' size and height on-site to be avoided, moving objects' sizes, height and moving directions to be avoided, ground levelness or slope ground, wind direction and amplitude, and landing spot distance. The underlined portions such as the determination of an optimal flight path to a selected landing spot, the landing spot distance, the heights to be avoided, emphasize the portions which correspond to an optimal distance to make the final landing flare. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “optimal” in claim 1 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Myr (US20180218615A1) in view of Shue (US20160378121A1).
Regarding claim 1, Myr teaches an aircraft traffic control method comprising the following steps: receiving data concerning the position of the aircrafts (see Paragraph 0153 for ADS-B uses GPS signals to provide information to keep aircraft safely separated, and it provides air traffic controllers with real-time position information);  
creating a real-time map of aircraft traffic based on the position data (see Paragraph 0283 for one or more processors means controlling said display device and configured to periodically receive a value representative of local air traffic conditions, periodically generate a display on said display device comprising a plurality of aircrafts located in the identification arc area; and on reception of a new said value, re-determine said aircraft trajectories; see also Paragraph 0289-0293 for further disclosed a device for generating an optimized four dimensional trajectory for aircrafts for optimized landings, takeoffs sequence and time schedule, the device comprising: identification arc location determining unit, such an identification arc comprises a variety of identification points; geographical coordinates determining unit, the said unit determining for each aircraft entering the identification arc area, a variety of identification points from where the landing trajectories will begin; trajectory receiving unit that receives a trajectory defined by a series of four dimensional points, where such points represent time-ordered sequence of three-dimensional aircraft positions; coordinate extraction unit that obtains the three-dimensional geographical coordinates from the trajectory receiving unit that correspond to the elements of said trajectory that the aircraft is to successively follow; auxiliary path determining unit that determines, the points of an auxiliary trajectory; see also Figure 1B);
checking on the basis of the map the possibility of a collision between aircrafts (see Paragraph 0136 for on system set-up in the airport, the user will check and adjust airport specific landing parameters. If there is a collision probability, the user can adjust the parameters until no collision probability is expected. Such checks will also be performed on the real-time basis, performing preliminary checks considering a number of landings/takeoffs estimated per specific day), and 
in the event that such check is positive, sending an anti-collision alert to the aircrafts, said method being implemented by means of an RTS server (Real Time Server) (120) configured to communicate with navigational devices (130) onboard of the aircrafts and provided with an application (150) configured to communicate data concerning the position of the aircrafts to the RTS server (120) (see Paragraph 0140 for  the centralized processing server unit (101) will be established for each airport′ air traffic control unit. On system set-up in the airport, the user will check and adjust airport specific landing parameters. If there is a collision probability, the user can adjust the parameters until no collision probability is expected. Such checks will also be performed on the real-time basis, performing preliminary checks considering a number of landings/takeoffs estimated per specific day; see Paragraph 0294 for safety separation determining unit that checks aircraft separation criteria and generates an alert if the distance between two or more aircrafts is less than the predefined separation criteria),
and to determine the ideal route and ideal level of flight in compliance with Visual Flight Rules (VFR) and the areas of overflight defined by aeronautical mapping, said application being interfaceable with the aircraft flight control system (see Paragraph 0276 for the multi-runway airports, according to the FAA Circular: “Advisory Circular 150/5300-13A, Airport Design”, which includes recommendations for parallel runway separation, “For simultaneous landings and takeoffs using VFR, the minimum separation between centerlines of parallel runways is 700 feet (213 m)”; see also Paragraph 0130 for the invention, thus, includes an air traffic control landing/takeoff optimization system for determining a four dimensional (4D) trajectory for efficient landing/takeoff sequence and time schedule for a given set of aircrafts, wherein each air traffic control object includes a transmitter and receiver for bi-directional communications. The data sending can be performed using both data “push” and data “pull” technologies; see Paragraph 0108 for This study developed a trajectory optimization algorithm that minimizes the cost of time and fuel burn by integrating a method for computing minimum-time routes in winds on multiple horizontal planes and an aircraft fuel burn model for generating fuel-optimal vertical profiles. It is applied to evaluate the potential benefits of flying wind-optimal routes in a seamless airspace).
Myr fails to explicitly teach wherein the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the aircraft in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert when the distance is optimal to make the final landing flare.
However, Shue teaches the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the aircraft (see Paragraph 0032 wherein the FCC 152 can be connected to a navigation and positioning system 154, e.g., a Global Positioning System (GPS), an Inertial Navigation System (INS), or an embedded GPS and INS (EGI). From the navigation and positioning system 154, the FCC 152 can obtain information on longitude, latitude, altitude, terrain information, aircraft rate, acceleration or other information associated with aircraft flight (or combinations of them)) in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert when the distance is optimal to make the final landing flare (see Paragraph 0036 wherein the control system 130, e.g., the FCC 152, can obtain information from the devices 154, the sensors 156, the other devices 158, the LIDAR scanning system 164, and control commands or up-to-date information or both from the ground control station 170. The control system 130 can integrate the information together and process the information for autorotation landing. In some examples, the control system 130 includes CLAWS system configured to make aircraft maneuvers, determine an optimal flight path (corresponds to an optimal distance for making the final landing flare, as further discussed in Paragraph 0059), perform emergency control and image recognition, and make decisions based on the integrated information and control logic algorithms. The control system 130 can then transmit commands or control signals (corresponds to an alert) to an actuator control system 166 to execute aircraft maneuver such as autorotation landing. Shue also teaches in Paragraph 0059 wherein referring back to FIG. 3A, the control system can determine the following elements in H1 time period (glideslope capture period): time to autorotation flare control point, an available landing area, available landing spots within the landing area, an optimal landing spot, e.g., with highest survivability, and an optimal flight path to a selected landing spot. The control system can also determine the following elements in H2 time period (flare control period): static obstacles' size and height on-site to be avoided, moving objects' sizes, height and moving directions to be avoided, ground levelness or slope ground, wind direction and amplitude, and landing spot distance. The determination of an optimal flight path to a selected landing spot, the landing spot distance, the heights to be avoided, correspond to an optimal distance to make the final landing flare).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air traffic control automated method for maximizing airport landing and takeoff capacity, as taught by Myr, using the aircraft to land the aircraft by autorotation functionality, as taught by Shue, for the purpose of safely bringing an aircraft, e.g., a VTOL type of aircraft, from the air down to the ground. Another maneuver of optimal landing spot selection is also important to safely protect the aircraft and ground properties and lives. When the aircraft engines fail, the control system can enable autonomy of autorotation to accomplish and satisfy both maneuvers including the autorotation and the optimal landing spot selection to achieve manned, optionally manned and unmanned flights, which is also beneficial to obtain certification and qualification, e.g., from commercial (e.g., Federal Aviation Administration) and/or military (e.g., the Department of Defense) agents (see Paragraph 0025 of Shue).
Regarding claim 2, Myr teaches the method as in claim 1, wherein the RTS server (120) may execute processing algorithms that determine the parameters required for aircraft control in order to avoid unlawful violations of controlled airspaces or of airspaces subject to particular flight regulations (see Paragraph 0142 for the system works under a number of constraints, to comply with the strict FAA regulations. Each runway can be used by at most one aircraft at a time with an existing minimal distance landing threshold, airport landing patterns and landing circuits. The system works per runway but can be copied in a case of multi-runway airports; see also Paragraph 0145 for Industry regulator (i.e., FAA) requirements will be further added as an input for the system (105)).
Regarding claim 3, Myr teaches the method as claimed in claim 1, wherein the RTS server (120) may provide information about aircrafts flying inside an airspace (100) to the application (150) operating on the navigational devices (130) onboard of the aircrafts flying in said airspace (100) to indicate routes followed by aircraft and alarm states in the case of incompatible routes or foreseen collision in order to alert all affected aircrafts (see Paragraph 0137 for After the individual aircraft trajectory has been computed, the system checks if there is a safe passage throughout the proposed trajectory without collision danger. If there is a potential collision danger, then the trajectory will be modified, and the system will check if, and until, the new trajectory is collision-free; see also Paragraph 0254 for the traffic lights system (described in details hereafter), will send an emergency alert. In such a situation, all landing aircraft trajectories will be altered with all the landing aircrafts doing go-around circles with current curvature radius and speed; see also Paragraph 0294 for safety separation determining unit that checks aircraft separation criteria and generates an alert if the distance between two or more aircrafts is less than the predefined separation criteria).  
Regarding claim 4, Myr teaches the method as claimed in claim 1, wherein the application (150) operating on a navigation device (130) of an aircraft can be interfaced with a GPS system to communicate to the RTS server (120) the GPS positioning data of the aircraft and the flight plan (see Paragraph 0074-0075 for ADS-B uses GPS signals to provide air traffic controllers and pilots with information that will help to keep aircraft safely separated in the sky and on runways. Through ADS-B In system, a pilot is getting location and traffic information on surrounding aircraft. Raytheon presented Starts system that will be a part of NextGen, which is as a command-and-control system that integrates aircraft surveillance and flight-plan data and presents the information to TRACON controllers on high-resolution, 20- by 20-inch color displays).  
Regarding claim 5, Myr teaches the method as claimed in claim 1, wherein the application (150) operating on a navigation device (130) of an aircraft may define an inviolable security volume around the aircraft itself (see Paragraph 0143 for Individual airport data (104) will be further included, i.e., includes characteristics such as runways data, wind, noise restrictions that must be enforced and inputted as constrains into the model, physical and other obstacles in the proximity of the airport, etc.).  
Regarding claim 6, Myr teaches the method as claimed in claim 1, wherein the RTS server (120) may transmit data to flight control towers (110) of the various airports (see Paragraph 0130 for the ultimate goal of the invented system is to maximize airport′ capacity while removing, or minimizing reliance on air traffic controllers in maintenance of separation between aircrafts on the landing/takeoff stage. Accordingly, the system can be implemented as either automatic, eliminating the need in the air traffic controllers, or decision-support system, facilitating more efficient work of human-managed air traffic control tower. System working parameters can be modified in a real-time mode, thus giving the air traffic controllers the flexibility to manage the system) and may allow connection to the RTS server (120) by the airport flight control system (see Paragraph 0140 for  the centralized processing server unit (101) will be established for each airport′ air traffic control unit).  
Regarding claim 9, see the corresponding limitations of claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davies (US20160041561A1) teaches an aircraft flying assist device, system, and method are disclosed. The aircraft flying assist device can include a computation module to receive data from a distance sensor to determine a height above ground between an aircraft and an underlying ground surface, and to determine a vertical velocity of the aircraft. The aircraft flying assist device can also include a command module to determine a flight instruction command to guide a pilot of the aircraft using at least one of the height above ground and the vertical velocity. The flight instruction command can be an aural command deliverable to the pilot via an audio output mechanism.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665